IN RE: Jones, Kevin; — Defendant(s); Applying for Supervisory and/or Remedial Writs’; Parish of Orleans Criminal District Court Div. “D” Number 369-705; to the Court of Appeal, Fourth Circuit, Number 98-K-0736
Granted for the sole purpose of transferring the application to the Court of Appeal, Fourth Circuit, for enforcement of its order of March 17, 1999 in which it ordered Hon. Frank A. Marullo to take the necessary action to have the transcript prepared and filed in case No. 369,705.
TRAYLOR, J., not on panel.